Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00014-CV

                                     Virginia BRETADO,
                                           Appellant

                                               v.

                   NATIONWIDE MUTUAL INSURANCE COMPANY,
                                  Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-09066
                         Honorable Antonia Arteaga, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. We ORDER that Appellee Nationwide Mutual Insurance Company may recover its
costs of court in this appeal from Appellant Virginia Bretado.

       SIGNED December 12, 2018.


                                                _____________________________
                                                Patricia O. Alvarez, Justice